Title: To George Washington from Ferdinand Bayard, 15 September 1792
From: Bayard, Ferdinand
To: Washington, George



Sir
Baltimore September 15 92.

to the desire of being useful, both to America & France, this intrusion of mine is to be accounted for, & your tryed love to the rights of Man, Keeps alive the hope, that the generous & honorable project of forming a corps of American volunteers, to join the french, will be approved & supported by you.
as it has been publickly circulated, I doubt not but you are acquainted with that wish of many of your countrymen; & as their attachement to you is adequate to the services you paid your country, an expression of your desire, to see it realized, would bring to existence what may be now, but an effusion of gratitude & virtue.
the benefits the two people would gather from it, are reciprocal & obvious, & lest I should be thought wanting confidence in the generosity of the american, I will pass those to their share unnoticed.
few men added to the numbers of the French may be considered as of litle or no service to their Cause, with them who would appreciate the gift, with arithmetical rules—but with men who rely on the moral strenght, it will appear that those few will add energy, their good discipline have a salutary influence & that it may be an inducement to the friends of liberty scatered through Europe, to do the same. and as it is not so much the number of men, as their character, which determines their value, I may say without flattery, that the american corps should be worth reckoning.
the cause is a glorious one—the old world is interested in the strugle; for universal freedom or slavery must be the consequence.

the American corps of Volunteers, may be raised by individuals, to save government some inconveniences which may result from its interfering & that way would be the most expedite as well as the most brotherly.
your exertions, Sir, have exalted you above the reach of the most extravagant ⟨de⟩sires of pride & selfishness; but virtue you are indebted for it, like its parent, Knows no limits—why George Washington should not be as active for the liberty of Europe, as he has been for that of America? & while I think, that it was not so much the enjoyings of political & civil blessings which endared it to you, as the consciousness of its being the only mode, wherein, man can reach again his state of native dignity, I rest assured of your good will & support. may heaven bless the old world with your exertions, as ⟨it⟩ did the new, is the daily prayer, Sir of your admirer

Ferdinand Bayard

